 

 

ATTACHMENT 1

 

COMPLAINT FORM

(for filers who are prisoners without lawyers)

IN THE UNITED STATES DISTRICT COURT
FOR THE fester DISTRICT OF \a/ i SCOWSIW

 

 

(Full name of plaintiff(s))

lee JT Stokes

 

 

VS Case Number:

€0-C-0509

 

(Full name of defendant(s))
(to be supplied by clerk of court)

Aleta inn Cr rree tide, cl Tasitid i “~

 

 

 

 

A. PARTIES

1. Plaintiff is a citizen of IS CONEK) and is located at
(State)

WL P.O- Sor SS What plac, Mis SS 963

(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper).

Attachment One (Complaint) — 1
Case 2:20-cv-00509-WED Filed 03/30/20 _ Page 1of5 Document 1
 

2. Defendant \ai CAND Lov Co fe. oh CPE, | Praciteuchon
(Name)

is (if a person or private corporation) a citizen of W'S Consin
(State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for \Whertatees Cot (~ ect | Tash ticsd (jr,

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

ae ON

Ewes Pak/ag cm Shopper in the nNothe aell Hell
befyhoeses when tre. wicter get aly Ve Lf bot
cnt bintat my he cl fece evtl pheast + got
out pent erty ewl told & 0 Tecob Dewein
Whe heppow he dol? wie. to 5 loele in 4
ML} could 6a See tre. Duc lor he Se. ide
Ge lnc ban gee SO 4 ide / led ke.
foe Meonroviw Cia ebay and See 1. hows reck

cull bivat vn tuee Vie-ss , ira sclevit ley ons.

_ Attachment One (Complaint) — 2
Case 2:20-cv-00509-WED_ Filed 03/30/20 Page 20f5 Document 1

 
 

ras Ce. ily Mike. Hobbs he wold lovk
tay free. anil he did he Sud + looked
band coud yr YlOose— Wess bl iste rac Laid vet
hive. cyt, te prt an tb toed plsat Aadk
the newt dye | wk. the 6 O Le epruld. BO
See. bre deedor she osk tHe Selseutt thot
\ Les \be(Kivas on eA AC iL corld gq to the,
HS for besvns ow (oy Puce he. said no leit
Lye ther te cncol | YOin | Waited Jill (-3O°2RO
te Ba Sec. & Nosc she, looked cd py
Ree. cw cid Veo A WES Arent Seped shel
OW ny OSE. caw Is: lode fe on ry face onc
Gave whe sone bin @ cep cnt do kl me
Lo be the Now the zashhWen Is dey {as +o
Qe i newer We to te pbetor never
edt Dicns on | have (digo h> Soy 15
Some. +4105 else

 

 

 

Attachment One (Complaint) — 3
Case 2:20-cv-00509-WED_ Filed 03/30/20 Page 30f5 Document 1

 

 
 

Cc JURISDICTION

 

MI I am suing for a violation of federal law under 28 U.S.C. § 1331.
OR .

 

[] I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

Dz RELIEF WANTED

Describe what you want the court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or

stop doing something.

ZT oA like, tre. ewect to mcke, Wet

Meke succes whet duc. tern et Werte (S UA
| Retbrge Aad be dives thee Yametcs then they
ey fic. got hoot ifn the. ue chihvainr ” Ry
for ray flew aN cor Sippecins ch my CO oS |
To See the dy edor tin the. otro! xt QS,C CO :

to [lers enol Ror heen. merks C2 COs INOS, 5

 

 

 

 

 

 

Attachment One (Complaint) - 4
Case 2:20-cv-00509-WED Filed 03/30/20 Page 4 of 5 Document 1
 

E. JURY DEMAND

yx Jury Demand - I want a jury to hear my case
OR

[_] Court Trial - I want a judge to hear my case

Dated this 207" day of MerceM 20,22 .

Respectfully Submitted,

 

Signature of Plaintiff

OAKS

Plaintiff's Prisoner ID Number

Wel PO Rex 351

View Din, Wis. S396%
(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

K I DO request that I be allowed to file this complaint without paying the filing
fee. Ihave completed a request to proceed in the district court without
prepaying the fee and attached it to the complaint.

[| I DONOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Attachment One (Complaint) - 5
Case 2:20-cv-00509-WED_ Filed 03/30/20 Page 5 of 5 Document 1

 
